Title: To George Washington from Joseph Barrell, 25 November 1793
From: Barrell, Joseph
To: Washington, George


          
            Much Respected Sir,
            Pleasant Hill Charlestown,state Massts,
              Nov. 25th 1793
          
          By Major Sargeant, I have taken the liberty to send you, the only intire Sea Otter
            Skin, brought to this Country, which was procured by the Columbia & Washington, on
            the North West Coast of America; the first American Vessels that ever visited that
            Coast, or went round the Globe.
          If you will please to Accept it as a seat for your Sadle, you will very much gratify
            One, who is with the highest Respect, and most sincere esteem Your most Obedient and
            very humble Servant
          
            Joseph Barrell
          
        